Title: To Thomas Jefferson from James Philip Puglia, 21 June 1808
From: Puglia, James Philip
To: Jefferson, Thomas


                  
                     Sir; 
                     Philadelphia June 21st. 1808.
                  
                  If you recollect my occasional services in your Office, as Interpreter, during the years 1792 & 93, my name will be remembered by You—I arrived at New York in April last from a circumnavigating voyage of Thirty one Months in the American Ship Maryland, when unexpectedly, an Embargo had taken place—As the valuable information acquired on the Coast of Chili, Peru, Mexico, California and many Islands in the Pacific Ocean promised me, upon a second expedition, the full recovery, of the loss lately sustained, it may be easily conjectured what effect the said Embargo had on my circumstances: However, I cordially acknowledge, without selfish views, to have immediately, perceived the real necessity as well as the beneficial object of the measure; hence I cheerfully acquiesced in it—In May, last I returned from New York to this City, and, devoting in some leisure moments a few thoughts to the political circumstances of our Country, I was chagrined at illiberal remarks on the subject of the Embargo by certain Editors of public Papers, deficient in patriotism and good sense to cavil at such a wise Expedient—As from such efforts from the opposition party, vulgar prejudices may be raised & encouraged, I thought something could be done to prevent, at least to weaken that mischievous tendency—A serious mode of reasoning on the subject would, I conceived, have little effect whilst, perhaps, gay, humour might excite the laughs of ridicule on this occasion—This idea induced me to prefer the Comic Muse; the inclosed is, therefore, intended for the Stage: and, though its success may, be uncertain, yet, if once received by a generous Public, I hope it may, tend to some good purpose—The plot is taken from the view of the present Time which involves the Embargo; and I present it in the [shape] in which I would wish to see it performed & published—Please to [over]look its imperfections, and if it should meet with your approbation, my object is obtained.
                  I have the honour to be with the most sincere esteem, and profound respect; Sir, Your most Obedient & very humble Servant,
                  
                     James Ph. Puglia 
                     
                  
               